Citation Nr: 1710093	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1973.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In October 2009, the Board remanded the claims for further evidentiary development, and in May 2011 the Board denied entitlement to service connection for diabetes mellitus and CLL.  The Veteran then appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an Order granting a Joint Motion for Remand (Joint Motion), vacating the May 2011 denial and returning the matters to the Board.  

In March 2012, the Board was notified that the Veteran had died in March 2012.  In May 2012, the Board issued a decision dismissing the Veteran's claims, noting that the claims did not survive his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  However, the appellant was notified that the dismissal did not affect her right, as the Veteran's surviving spouse, to file a request to be substituted as the appellant for the purposes of processing the claim to completion.  On May 17, 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (including Death Compensation if Applicable).  The appellant was accepted as a substitute, and in September 2013, the Board remanded the appeal for additional development.  

In April 2014, the Board again denied these claims, and the appellant appealed the decision to the Court.  In November 2014, the appellant and the Secretary, through the Office of General Counsel, agreed to a Partial Joint Motion (Joint Motion).  This Joint Motion noted that the appellant did not want to pursue an appeal of the Board's decision insofar as it denied entitlement to diabetes and CLL on a direct causation theory.  Rather, the appellant wanted to pursue an appeal as to the denial of presumptive service connection as due to herbicide exposure during the Veteran's period of service.  On November 19, 2014, the Court issued an Order granting the Joint Motion's recommendation to remand the case to the Board for further consideration.  In April 2015, the Board again denied the claims.  The appellant again appealed the matters to the Court.  In September 2015, the Court granted another Joint Motion, and returned the matters to the Board.  In March 2016, the Board remanded the issues for additional development.  

The Board remanded these issues in March 2016 in order to contact the Joint Services Records Research Center (JSRRC) and request that they provide new copies of the documents referenced in their October 2010 response and to contact the Air Force Historical Research Agency or another appropriate agency and request information regarding whether the laundry facility at the Korat Royal Thai Air Force Base was located near the perimeter during the period from July 1968 through July 1969.  A response from JSRRC was received in September 2016, while a response from the Air Force Historical Research Agency was received in October 2016.  As such, the Board finds that there has been substantial compliance with the Board's March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in August 2009.  A transcript of that hearing is of record.  In January 2016, the appellant was notified that the VLJ who conducted that hearing was unavailable to participate in the decision, and was given the opportunity to request another hearing before a different VLJ.  Later that month, the appellant's representative submitted a letter stating that the appellant did not wish to appear at another Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, diabetes mellitus is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

2.  Resolving all doubt in the Veteran's favor, CLL is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307(a)(6)(iii), 3.309, 3.309(a) & (2016).

2.  CLL is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307(a)(6)(iii), 3.309, 3.309(a) & (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the favorable outcome of the matters on appeal, which are granted in full, no further discussion of how VA fulfilled the duties to notify and assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant, as a substitute for the deceased Veteran, seeks entitlement to service connection for diabetes mellitus and CLL on the Veteran's behalf.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) . The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) .

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6) .

In addition, VA's Compensation & Pension Service has issued information concerning the use of herbicides in the Kingdom of Thailand (Thailand) during the Vietnam War.  In a May 2010 bulletin, Compensation & Pension Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

According to a June 2014 report from the Defense Personnel Records Information Retrieval System (DPRIS), a primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), Compensation & Pension Service determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used on the Thailand base perimeters. 

According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. M21-1MR. 

Stated another way, Compensation & Pension Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, Compensation & Pension Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The disorders are associated with herbicide exposure for purposes of this presumption include type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes) and all chronic B-cell leukemias.  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) .  Here, the Board recognizes that each of the disabilities on appeal, diabetes mellitus and CLL, may be presumed to be related to service if it can be shown that the Veteran was exposed to herbicides during active service.  

The appellant has argued that the Veteran was exposed to herbicides while stationed in Thailand.  His DD Form 214 indicated that his military occupational specialty was linen exchange/laundry.  His service personnel records indicated that he was assigned to the 388th Services Squadron, Korat Royal Thai Air Force Base, Thailand, for approximately one year, from July 27, 1968, to July 12, 1969.  The Veteran had submitted Internet articles that discussed the use of herbicides in Thailand.  The Department of Defense confirmed that there was limited use of tactical herbicides for testing purposes in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand; however, there was no mention of it being used at Korat.  The Department of the Air Force indicated that, other than in 1964, there was no evidence of further tactical herbicide use in Thailand.  

The only other use would have been commercial (for weed clearing and the removal of brush).  As discussed above, it has been determined by the Department of Defense that there was significant use of herbicides on the fenced perimeters of military bases in Thailand meant to eliminate vegetation and ground cover for base security purposes.  As a consequence, it must be determined whether the Veteran's duties would have placed him near the perimeter of a military base in Thailand.  The Joint Services Records Research Center (JSRRC) was not able to confirm that the Veteran was exposed.  The Department of Defense's Armed Forces Pest Management Board replied in February 2014 that they do not maintain records of use or exposure to any specific environmental hazards or chemicals, including herbicides or insecticides, nor do they have individual personnel records dealing with pesticides.  Therefore it was concluded that they had no way of determining whether the Veteran was exposed to herbicides while serving at Korat.  The Veteran was neither a security policeman, security patrol dog handler, nor a member of a security police squadron.  However, at his August 2009 hearing, he testified that he ran the base laundry, which he stated was near the flight line, and that the C-130 military transport aircraft returning from Vietnam had Agent Orange residuals on them.  To this point, the Board notes that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  The Veteran had admitted that he did not wash the uniforms of returning flight crews; rather, he laundered bedding.   

With respect to the appellant's argument that the flight line was "parallel with one side of the perimeter," in correspondence dated in October 2016, the Air Force Historical Research Agency indicated that, "Unfortunately, the maps we have of Korat (attached) do not note the location of the base laundry.  However, since the time period under question is 1968 and 1969, it would not matter where the laundry was located, since no herbicides were utilized for any vegetation control issues along Korat's perimeter fence until April 1972, years after the dates noted in this particular case."  To this point, the Board again emphasizes that, although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), Compensation & Pension Service determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used on the Thailand base perimeters.  The presumption of herbicide exposure for those working on or near the perimeter of the designated Thai air bases extends throughout the Vietnam era, from February 28, 1961, to May 7, 1975. 

A review of several maps of Korat Royal Thai Air Force Base reveals that the flight line was indeed in close proximity to the base perimeter.  Evidence of record clearly establishes that the Veteran served at one of the designated Thai air bases (i.e., Korat).  The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board finds the Veteran's military occupational specialty in linen exchange/laundry could require work near the perimeters of Korat as consistent with the circumstances, conditions, and hardships of his service.  In any event, as noted, the Compensation & Pension Service has determined herbicide use occurred in the perimeter areas of Korat Royal Thai Air Base.  There also is no evidence in the file that is inconsistent with the evidence that the Veteran would have been exposed to the perimeters of the base while stationed at Korat. 

Resolving all doubt in favor of the Veteran, and based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  38 C.F.R. § 3.102.  In addition, the evidence shows that the Veteran had diagnoses of diabetes mellitus and CLL.  As such, the Veteran's diabetes mellitus and CLL are presumed to have been caused by his conceded herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for CLL is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


